Citation Nr: 1443453	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  14-06 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether severance of service connection for a left upper extremity disability causing tremor with muscle rigidity and stiffness was proper.  

2.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel



INTRODUCTION

The Veteran had active service from January 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which, in pertinent part, severed service connection for the left upper extremity tremor with muscle rigidity and stiffness, and further severed service connection for stooped posture.  Before the matter was transferred to the Board, and specifically in an April 2014 rating action, the RO reinstated the award of service connection for stooped posture.  

The RO also concluded that the issue of entitlement to a TDIU was raised by the record in December 2013, and in a January 2014 notification letter, the RO apprised the Veteran of the evidence and information needed to substantiate such a claim.  In an April 2014 Supplemental Statement of the Case (SSOC), the RO denied entitlement to a TDIU.  In a May 2014 statement, the Veteran, through his representative, expressed a desire to appeal.  In essence, the Veteran expressed his intent to appeal, and the RO has, by its actions, specifically indicated that the issue is in fact on appeal.  


REMAND

An August 2014 Report of General Information reflects that the Veteran contacted the RO and requested a personal hearing at a local VA office before a Decision Review Officer (DRO) prior to his claim being adjudicated by the Board.   A review of the claims file reflects that the Veteran has not been provided with a hearing; nor has he withdrawn his request.  The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3) (2013).  Thus, on remand, the Veteran should be afforded an opportunity to testify before a DRO at the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a DRO hearing at the RO in accordance with applicable procedures.  The Veteran should be provided with notice as to the time and place to report for said hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

